Citation Nr: 1647728	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  13-09 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1968 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky which, in pertinent part, denied the Veteran's claim for a TDIU.

The case was processed using VBMS.  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated May 2000 to February 2013.


FINDINGS OF FACT

1.  The Veteran currently has the following service connected disabilities: bilateral sensorineural hearing loss, rated at 20 percent disabling; residuals from a gunshot wound to the right pectoralis major muscle (MG 111), rated as 20 percent disabling; posttraumatic stress disorder, rated at 50 percent disabling; residual scar from a gunshot wound of the right pectoralis major muscle, rated at 10 percent disabling; and residuals of an old fracture right navicular bone rated as 10 percent disabling. 

2.  The evidence of record is in relative equipoise as to whether the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5110(a), (b)(2) (West 2014); 38 C.F.R. §§ 3,102, 3.340, 3.341, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

In light of the Board's favorable decision to grant TDIU, no discussion of the VA's duties to notify and assist is necessary. 

II.  TDIU

The Veteran contends that he is unemployable due to his service-connected disabilities. 

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a). 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war. 
Even when the percentage requirements of 38 C.F.R. § 4.16 (a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. § 4.16 (b).  The Board cannot award TDIU on this basis in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Instead the regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration. 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

Here, the Veteran has the following service connected disabilities: bilateral sensorineural hearing loss, rated at 20 percent disabling; residuals from a gunshot wound to the right pectoralis major muscle (MG 111), rated as 20 percent disabling; posttraumatic stress disorder, rated at 50 percent disabling; residual scar from a gunshot wound of the right pectoralis major muscle, rated at 10 percent disabling; and residuals of an old fracture right navicular bone rated as 10 percent disabling, with a combined total rating of 70 percent.  

The Board notes that the Veteran meets the percentage standards under 38 C F R.   § 4.16(a).  Thus, the remaining question concerns whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.16 (a).

Turning to the relevant evidence of record, a statement from the Veteran's employer noted that the Veteran last worked on July 2, 2010, as he took a leave of absence to care for his ailing wife.  An October 2011 VA treatment note reflects that the Veteran reported a "stable work history."  However, he reported that he was not working as he was on leave to care for his wife.  Further the note reflects that the Veteran had worked for eleven years as a maintenance driver and for thirty years prior for a shoe manufacturer. 

The Veteran was afforded VA examinations in November 2011.  The November 2011 VA examiners found that the Veteran's posttraumatic stress disorder (PTSD) would mildly impair his ability to work in physical or sedentary employment.  Further they found that his gunshot wound to his right pectoralis would have a moderate impact on his ability to perform physical employment and no impact on his ability to perform sedentary employment.  They also indicated that his hearing impairment would not impair his ability to work. 

The Veteran was afforded a VA mental health examination in May 2012.  The May 2012 examiner reported that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity, and the Veteran stated he did not think that he could return to his prior job.  

An April 2012 statement from a private physician indicated that the Veteran was medically unable to seek gainful employment due to his service connected disabilities.  

The Board notes that the question of employability is ultimately one for the fact finder to decide, and not a medical provider.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  The Board notes that the competent and credible evidence of record illustrates that due to his service-connected disabilities, the Veteran would not be able to perform manual labor, specifically the type of labor for which he has experience and training.  Further, in addition to having no relevant training for sedentary work, the evidence shows the Veteran has considerable psychological impairment due to his mental health disability that would impede his ability to function in typical sedentary work environments.  Given that the Veteran meets the schedular rating under 38 C.F.R. § 4.16 (a), that the medical evidence shows he is limited to sedentary work, and that the other record evidence shows his only work experience and training in physical labor for almost 30 years in a shoe factory and then as a driver, the Board finds that the evidence is in relative equipoise and resolves all reasonable doubt in the Veteran's favor and determines that a TDIU rating is warranted.  38 U.S.C.A.  §§ 5107 (b), 5110(a), (b)(2); 38 C.F.R. §§ 3.102, 3.400, 4.3.  Accordingly, the appeal is granted.










	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a total disability rating based on individual unemployability by reason of the service-connected disabilities, is granted, subject to the laws and regulations controlling disbursement of VA monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


